   Case 13-11384-BFK         Doc 91     Filed 12/08/20 Entered 12/08/20 17:49:48          Desc Main
                                        Document     Page 1 of 2



                       THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Alexandria Division

In re:

RICHARD D. MAGESTRO                                       Case No. 13-11384-BFK
GLORIA E. MAGESTRO                                        Chapter 13

                             Debtors


                                        NOTICE OF HEARING

      PLEASE TAKE NOTICE that the law firm of New Day Legal, PLLC, counsel for the above
named Debtors, have filed a Motion to Reopen Bankruptcy Case and Memorandum.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney if you have one.

       Pursuant to Local Rule 9013-1(H), Notice is hereby given that any objection to this Motion
shall be made not later than three (7) days before the date of the hearing.

       If you do not wish the court to grant the relief sought in the motion or if you want the court to
consider your views on the motion, then you or your attorney must:

         File with the court a written response with supporting memorandum as required by Local
         Bankruptcy Rule 9013-1(H). Unless a written response and supporting memorandum are filed
         and served by the date specified, the Court may deem any opposition waived, treat the motion as
         conceded, and issue an order granting the requested relief without further notice or hearing. If
         you mail your response to the court for filing, you must mail it early enough so the court will
         receive it on or before the date stated above. You must mail a copy to the persons listed below:

         Suad Bektic                                 Clerk of the Court
         98 Alexandria Pike, Suite 10                U.S. Bankruptcy Court
         Warrenton, VA 20186                         200 S. Washington St.
                                                     Alexandria, VA 22314


       If a timely response is filed, a hearing will be held on January 7, 2020 at 1:30 p.m. in Judge
Kenney’s Courtroom, 200 South Washington Street, 2nd Floor, Courtroom I, Alexandria, Virginia
22314.


                                                Page 1 of 2
  Case 13-11384-BFK         Doc 91   Filed 12/08/20 Entered 12/08/20 17:49:48            Desc Main
                                     Document     Page 2 of 2



      If you or your attorney do not take these steps, the court will decide that you do not oppose
Motion.
                                         Respectfully submitted,

                                            New Day Legal, PLLC

                                             /s/ Suad Bektic
                                            Scott W. Carpenter, Esquire, VSB # 89057
                                            John C. Morgan, Esquire VSB # 30148
                                            Suad Bektic, Esquire VSB # 90012
                                            98 Alexandria Pike, Suite 10
                                            Warrenton, VA 20186
                                            (540) 349-3232
                                            FAX: (888) 612-0943
                                            sbektic@newdaylegal.com
                                            Counsel for the Debtors


                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 8, 2020, a true copy of the foregoing Notice of Hearing was
mailed, via first class postage paid, or served via the CM/ECF system, to all parties who are on the ECF
system, or who have requested electronic notices.

                                            /s/ Suad Bektic
                                                Suad Bektic VSB # 90012




                                              Page 2 of 2
